                                                                                               ~i
Case 2:20-cv-00547-PSG-MAA Document 18 Filed 09/02/20 Page 1 of 2 Page ID #:104




        i    ROMANO STANCROFF'PC
             Mark Romano, Esq.{SBN 2441.l3)
       2     Timothy Whelan, Esq.(SBN 255037)                r
       3     Aliaksandra Valitskaya, Esq.(SBN 320b80)                  E-FILED
             360 N. Pacific Coast Hwy., Suite 1 Q 1 Q
       4
             El Segundo, CA 90245                                  ~ -1~
       5     Telephone:(310} 477-7990
       6
             Fa1c:(310)477-7995                               Document#
             mark@thelemonlawattorneys.com

             Attorne s for Plaintiff,
                                                                        ~5-~v
       8
             JONA~4N MANN
       9
   l0
                                  UNITED STATES DISTRICT COURT
   11
                                CENTRAL DISTRICT OF CALIFORNIA
   12
   13
            JONATE~ON MANN,                             Lase No.: 2:2U-cv-00547 PSG
   ]4                                                  (MAAx)
   15                     Plaintiff,
   16              V S.                                (         SFD]JUDGMENT
   17 ~
      FCA US LLC, a Delaware Limited                   US District Judge Philip S. Gutierrez
   18
      Liability Company,and DOES 1                     Magistrate Judge Maria A. Audero
   19 through 10,inclusive,
  20
                          Defendants.
  21
  22
  23
                  Good cause having been shown, it is hereby UR.DERED, ADJUDGED,
  24
            AND UECKEED as follows:
  25
                  Judgment is hereby entered against Defendant FCA US LLC in favor of
  26
            Plaintiff, Jonathon Mann.
  27
  ~g
                                                 -1-

                                        [PROPOSED]JLJl7GMENT
     Case 2:20-cv-00547-PSG-MAA Document 18 Filed 09/02/20 Page 2 of 2 Page ID #:105
~'   Case 2:;               7-PSG-MAA Document 17-1 Filed 08/31/20 Page 2 of 3 Page ID #:102




             1            Defendant FCA US LLC shall pay the sum of$70,000.00 to Plaintiff,
             2   Jonathon Mann,as the total amount to be paid by FCA US on account ofany
             3   liability claimed in this action, with return of the subject vehicle (201.5 Jeep
             4   Cherokee VIN: 1 C4PJMCSSFW509975) by Plaintiff to FCA US,or its authorized
             5   representative with clear title, current registration and free of any liens or
          6      encumbrances.
          7               The foregoing sum shall be paid no sooner than 9U days from the date
          8      Plaintiffs Acceptance ofFCA US's Rule 68 Offer of Judgment is executed and
          9      served by Plaintiff.
         l0               FCA shall also pay Plaintiff a sum equal to the aggregate amount of costs
         11      and expenses, including attorney's fees based on actual tune reasonably incurred in
         12 ~ connection with the commencement and prosecution of this action pursuant to
         l3      Civil Code Section l 794{d}, to be determined by the court if the parties cannot
         14      agree.
         15
         I6 ~ IT IS SO ORDERED.
         ]7
         18      Dated:           ~   ~
                                                         C~~        e~rt
         19                                               ~ .5. ~h~~.~~5~-,~.~~ s~d~
        20                                                         PHILIP S. GUTIERREZ
        21
        22
        23
        24
        25
        26
        ~~

        28
                                                          -2-

                                                 [PROPOSED]JUDGMENT
